John Sutton of Scituate Carpenter plaint. agt William Woodcock of Hingham Defendt in an action of the case to the value of One *824hundred pounds for that the sd Woodcock in the month, of aug° 1676. did apprehend the sd John Sutton upon his own land at Connihasset in hingham and delivered him the sd Sutton as a Felon to the Constable of Hingham and was so carryed by the sd Constable to Boston before authority, the sd Woodcock chargeing the sd Sutton with Stealing his hey or grass whereby the sd Sutton is defamd with all due damages etc. . . . The Jury . . . found for [453] the plaint. six Shillings eight pence mony damages & costs of Court allowed thirty four Shillings ten pence.